 1
 2
                                             JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   JOSE ANTONIO HERNANDEZ            ) Case No. CV 18-9501-ODW (SP)
     VELASQUEZ,                        )
12                                     )
                         Petitioner,   )
13                                     )           JUDGMENT
                   v.                  )
14                                     )
     KIRSTJEN M. NIELSEN, et al.,      )
15                                     )
                         Respondent.   )
16
17        Pursuant to the Memorandum and Order Granting Voluntary Dismissal,
18        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
19 dismissed without prejudice.
20
21 Dated: December 5, 2019
22
                                        _______________________________
23
                                        HONORABLE OTIS D. WRIGHT, II
24                                      UNITED STATES DISTRICT JUDGE
25
26
27
28
